Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The application of Liu et al. for the "PARAMETER CONFIGURATION METHOD AND APPARATUS" filed 10/28/2019 has been examined.   This application is a continuation of PCT/CN2018/082856, filed 04/12/2018, and claims foreign priority to 201710299849.7, filed 04/28/2017 in China.  The preliminary amendment filed 11/05/2019 has been entered and made of record.  Claims 1-16 are pending in the application.

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.       Claim 1 discloses different steps of a method for “receiving”, “determining” but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
s 5, 9 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.        Claims 1, 3-5, 7-9, 11-13, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655).  
Regarding claims 5, 9, the references disclose a method and apparatus for setting a resource unit bundling size in wireless communications, according to the essential features of the claims.  Bhattad et al. (U#9,148,204) discloses a parameter configuration apparatus, comprising: a processor, configured to generate parameter configuration signaling, wherein the parameter configuration signaling indicates a resource unit bundling size (see Fig. 5), the resource unit bundling size is: applied to at least two inconsecutive time-frequency resources in frequency domain, and each of the at least two inconsecutive time-frequency resources in frequency domain comprises at least one consecutive resource unit in frequency domain (Figs. 6, 7; Col. 2, lines 18-47 & Col. 9, lines 9-61: precoding data in bundled contiguous resource blocks of the determined bundling size); or applied to at least two inconsecutive time-frequency resources in time domain, and each of the at least two inconsecutive time-frequency resources in time domain comprises at least one consecutive resource unit in time domain (Figs. 3, 4; Col. 6, line 37 to Col. 8, line 44); and a transceiver, configured to send the parameter configuration signaling (Fig. 5; Col. 8, lines 45-62).  It’s also noted that, frequency domain physical resource block (PRB) bundling with the bundling information signaling for channel estimation purposes has been discussed in RAN1 and specified for Rel-10.   The PRB bundling in which the same precoder is applied to a plurality of contiguous PRBs allocated to the PDSCH among PRBs in a PRB group (PRG) including a predetermined number of contiguous PRBs (PRB bundling for causing the UE to estimate channel states of the contiguous PRBs), and are well known in the art (3GPP TS 36.213 (R1-105111, 3GPP TSG-RAN Meeting #62, Madrid, Spain, Aug. 23-27, 2010).  
Col. 15, line 49 to Col. 16, line 15: The bundled resource block includes multiple consecutive physical resource blocks PRBs in the frequency domain). 
Regarding claims 7, 11, PRB bundling can be performed through a high-layer signal such as a radio resource control (RRC) signal or through a predetermined field included in DCI, and are well known in the art (Liu et al.: see Fig. 9; Col. 11, lines 4-9).
Regarding claims 8, 12, the reference further teach wherein the index of the resource unit bundling size is used to determine the resource unit bundling size; and wherein the system configuration signaling is RRC signaling comprises a plurality of information entries, and each information entry in the plurality of information entries records one resource unit bundling size and the index of the resource unit bundling size; and the transceiver is further configured to send the system configuration signaling (RB bundling is turned on or enabled when the UE is configured with PMI/RI reporting).
Regarding claims 1, 3, 4, they are method claims corresponding to the apparatus claims 5, 7-9, 11, 12 examined above. Therefore, claims 1, 3, 4 are analyzed and rejected as previously discussed with respect to claims 7-9, 11, 12. 
Regarding claims 13, 15, 16, these claims differ from claimed of Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655) in that the claims recited a computer program product for performing the same basis of steps and methods of the prior arts as discussed in the rejection of claims 5, 7-9, 11, 12 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Bhattad in view of Liu for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for setting a resource unit bundling size in wireless communications, and easy to maintenance, upgrade.
.
Allowable Subject Matter
8.	Claims 2, 6, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein N resource units, wherein N is a common divisor of total quantities of resource units comprised in all of the at least two time-frequency resources, or a total quantity of resource units comprised in a precoding granularity, or a divisor of a total quantity of resource units comprised in a precoding granularity, or a smaller one of a greatest common divisor of total quantities of resource units comprised in all of the at least two time-frequency resources and a total quantity of resource units comprised in a precoding granularity; or a divisor of a total quantity of resource blocks (RBs) comprised in a resource block group (RBG), wherein a resource unit is an RBG, as specifically recited in the claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Seo et al. (US#9,425,934) shows the method and user device for receiving downlink data, and method and base station for transmitting downlink data.
The Bhattad et al. (US#9,148,204) show the physical resource block (PRB) bundling for open loop beamforming.
The Jiang et al. (US#9,985,802) shows channel estimation enhancements.
The Jiang et al. (US#10,313,160) shows channel estimation enhancements.
The Rico Alvarino et al. (US#9,955,385) shows bundle size determination for narrow band communication.
The Liu et al. (US#9,253,784) shows method and system for enabling resource block bundling in LTE-A systems.
The Seo et al. (US#10,348,468) shows method for transmitting and receiving signal in wireless communication system and apparatus therefor.
The Yuk et al. (US#10,404,432) shows methods and apparatuses for physical resource block bundling size configuration. 
The Rico Alvarino et al. (US#10,172,155) show bundling and hybrid automatic repeat request operation for enhanced machine type communication. 
The Go et al. (US#10,609,566) shows method for transmitting and receiving data in a wireless communication system and apparatus therefor.


"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
01/15/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477